FILED
                           NOT FOR PUBLICATION
                                                                            FEB 14 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10027

              Plaintiff-Appellee,                D.C. No.
                                                 4:15-cr-01414-CKJ-BGM-1
 v.

LUIS MARTIN MIRANDA-BUERAS,                      MEMORANDUM*
a.k.a. Luis Bueras-Miranda, a.k.a. Luis
Miranda-Bueras,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted February 10, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Luis Martin Miranda-Bueras appeals from the district court’s judgment and

challenges his conviction and 25-month sentence for possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D). Pursuant

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to Anders v. California, 386 U.S. 738 (1967), Miranda-Bueras’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Miranda-Bueras the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Miranda-Bueras has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2